DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Figure 1, the block elements should be labeled with its description within its block element.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The specification should be self-contained without referring to the claims (e.g. paragraph [005]).  Please correct.

Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, the phrase “and comprising” should be deleted.  In line 10, what is the word “its” referring to?  Please clarify.  
In claim 7, line 3, what is the word “its” referring to?  Please clarify.
In claim 8, it appears this claim should be depended upon claim 7 to provide the proper antecedent basis for the phrase “the fastening plate” in line 3 of this claim.
In claim 9, it appears this claim should be depended upon claim 8 to provide the proper antecedent basis for the phrase “the first handle area” in line 3 of this claim.
In claim 11, line 2, the phrase “an inertial measuring device” should be changed to -- the inertial measuring device --.  In line 3, the phrase “and comprising” should be deleted.
In claim 12, line 2, the phrase “the measurement results” should be changed to -- measurement results --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 1, the phrase “a north-seeking means” is indefinite since there is no specified function to be performed.   
In claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation of “more than 30 degrees”, and the claim also recites “more than 45 degrees, in particular more than 60 degrees” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0341543 (Jancic et al.) in view of U.S. Patent Application 2016/0010989 (Booij et al.).
With regards to claim 1, Jancic discloses a locating position device comprising, as illustrated in Figures 1-12, an inertial measuring device 100 comprising an inertial measuring unit 318 for determining a north direction and for determining position angles (paragraphs [0021],[0028],[0050],[0055]); a battery 310; an ethernet interface 114 (e.g. ethernet port; paragraph [0032]); a housing 102, within which the inertial measuring unit, the battery and the interface are housed (as observed in Figures 2,3); a handheld portable device 100 for carrying the inertial measuring device during its intended use (paragraph [0033]).  (See, paragraphs [0031] to [0065]).
The only difference between the prior art and the claimed invention are the interface is a wireless interface and a carrying handle is provided on the housing, which is formed as a one-hand carrying handle for carrying the inertial measuring device with one hand only during its intended use.
Booij et al. discloses a position system comprising, as illustrated in Figures 1-5, an inertial measuring device 101 comprising an inertial measuring unit 110 for determining a north direction and for determining position angles (paragraph [0040]); an wireless interface 132 (e.g. either ethernet connection or wireless connection; paragraph [0040]; Figure 3); a housing (not numbered but as observed in Figure 3), within which the inertial measuring unit and the interface are housed (as observed in Figure 2,3); a carrying handle (not numbered but there are two handles situated at the top of the device 101 in Figure 3) is provided on the housing, which is formed as a one-hand carrying handle for carrying the inertial measuring device with one hand only during its intended use (paragraph [0042]).  (See, paragraphs [0033] to [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a wireless interface as suggested by Booij et al. to the system of Jancic et al. since using either an ethernet interface or a wireless interface is a well-known concept in this time and age as evidenced by Booij et al. in paragraph [0040] without departing from the scope of the invention.  At the same time, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a carrying handle is provided on the housing, which is formed as a one-hand carrying handle for carrying the inertial measuring device with one hand only during its intended use as suggested by Booij et al. to the system of Jancic et al. to have the ability to move the portable device from one location to another for measurements and to have the ability to hold the device during measurement to ensure the device is correctly calibrated.  (See, paragraph [0042] of Booji et al.).
With regards to claim 2, Jancic et al. further disclose the inertial measuring unit is a north-seeking means 412, comprising three gyroscopes 408 and three acceleration sensors 414.  (See, paragraphs [0021],[0028],[0039],[0040],[0043],[0050],[0055]).
With regards to claims 3-4, Jancic et al. does not explicitly specify the battery is a rechargeable battery or is exchangeably inserted into the housing.  However, to have employ such types of battery is a well-known concept (e.g. as evidence by U.S. Patent Application Publication 2018/0058536 in paragraph [0027]) and is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, Booij et al. does not explicitly specify the wireless interface is a Bluetooth interface; however, a Bluetooth interface is a well-known type of wireless interface in this time and age without departing from the scope of the invention.
With regards to claim 6, Booij et al. further discloses at least a portion of the housing and a portion of the carrying handle are integrally formed.  (See, as observed in Figure 3).
With regards to claim 7, Jancic et al. further discloses the housing 102 has a horizontally extending fastening plate on its underside to fasten the inertial measuring device on an object (e.g. the housing is mounted to a platform location such a tripod or vehicle along with having a Picatinny rail 120 to couple the housing to other systems or devices; paragraph [0033]).
With regards to claim 8, Booij et al. et al., modifying Jancic et al., further discloses the carrying handle has a first handle area extending substantially parallel to the fastening plate.  (See, Figure 3).
With regards to claim 9, Booji et al. does not explicitly specify such parameters (the carrying handle has a second handle area adjacent to the first handle area, extending to the fastening plate at an angle of more than 30 degrees, in particular, more than 45 degrees, in particular more than 60 degrees) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 10, Booji et al. does not disclose a fastening means for fastening a carrying strap is provided on the housing and/or the carrying handle.  As observed in Figure 3, there are two openings on each of the handles; hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognize the advantages and desirability of fastening a carrying strap on the carrying handles to allow the operator to carry the inertial measuring device over its shoulder to provide both hands to be free and allow both hands to perform other functions.
With regards to claim 11, Booji et al. further discloses a system comprising the inertial measuring device 101; a mobile data terminal 130 (e.g. computer; Figure 3); a computer program able to run on the mobile data terminal (paragraph [0025]; claim 47); data exchange (e.g. communication port 132) between the inertial measuring device and the data terminal is possible via the interface (paragraph [0040]; Figure 3).  (See, paragraphs [0040] to [0043]).
With regards to claim 12, Booji et al. further discloses the data terminal has a display 114 means for displaying the measurement results measured by the inertial measuring device and transmitted via the interface.  (See, paragraph [0040]; Figure 3).
With regards to claim 13, Booji et al. further discloses the data terminal has an input means 116 for inputting control commands (e.g. user interface for inputting commands; paragraph [0040]) for controlling the inertial measuring device. (See, paragraph [0040]; Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly De Silva, Pathak, Zweigle, are related to devices having an inertial measurement unit having the ability to be handheld.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861